Appeal by the defendant (1) from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered June 17, 1985, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence, and (2) by permission, from an order of the same court, dated May 28, 1986, denying, after a hearing, the defendant’s motion to vacate the judgment pursuant to CPL 440.10.
Ordered that the judgment and order are affirmed.
The trial court did not abuse its discretion in refusing to permit the defendant to withdraw his plea or in denying his motion pursuant to CPL 440.10 (see, People v Dixon, 29 NY2d 55).
The defendant’s claim that he was unable to comprehend the proceedings due to having taken medication is not supported by the record. No substantive basis was set forth to warrant a reasonable belief that the defendant was, in any way, incapacitated, and sufficient inquiry was made at the time of the plea to determine that he entered it knowingly and voluntarily (see, People v Fridell, 93 AD2d 866). Mangano, J. P., Eiber, Kunzeman and Harwood, JJ., concur.